41 F.3d 1510
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Fred DELONEY, Plaintiff-Appellant,v.BRIGGS & STRATTON CORPORATION, Defendant-Appellee.
No. 94-2013.
United States Court of Appeals, Seventh Circuit.
Argued Oct. 25, 1994.Decided Nov. 15, 1994.

Before GOODWIN,* RIPPLE and MANION, Circuit Judges.

ORDER

1
Fred Deloney sued Briggs & Stratton under Title VII alleging that he was unlawfully discharged, after 22 years of employment, either because of his race or in retaliation for discrimination claims he filed in 1988.  Briggs & Stratton responded that Deloney was fired for misconduct--that he failed properly to set up a threading machine and check the parts being produced on it for defects, and that he falsified his operation cards by marking entries indicating that he had performed the necessary inspections.  Because he had been reinstated on probation following an earlier termination for misconduct, management terminated his employment.


2
The district court granted summary judgment for the defendant.  We affirm for the reasons stated in Judge Stadtmueller's thoughtful opinion.  AFFIRMED.



*
 The Honorable Alfred T. Goodwin, Senior Circuit Judge for the United States Court of Appeals for the Ninth Circuit, is sitting by designation